Citation Nr: 0812199	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  03-30 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial rating for retropatellar 
pain syndrome with degenerative joint disease of the 
bilateral knees, rated as a single disability of the 
bilateral knees at 10 percent disabling from September 1, 
2000 until September 1, 2001.

2.  Entitlement to a rating in excess of 10 percent beginning 
on September 1, 2001 for retropatellar pain syndrome with 
degenerative joint disease of the right knee.

3.  Entitlement to a rating in excess of 10 percent beginning 
on September 1, 2001 for retropatellar pain syndrome with 
degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1994 to 
August 2000.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO granted service connection for 
degenerative joint disease with retropatellar pain syndrome, 
bilateral knees, and assigned an initial single 10 percent 
rating for the bilateral knee disability as of September 1, 
2000.

In a July 2003 rating decision, the RO assigned separate 10 
percent ratings for each service-connected knee disability as 
of September 1 2001.  As these awards are not complete grants 
of benefits, the issues remains in appellate status.  See AB 
v. Brown, 6 Vet. App. 35 (1993).

The Board remanded this case for additional development in 
August 2006.


FINDINGS OF FACT

1.  During the entire pendency of this appeal, the veteran's 
right knee disability has been productive of range of motion 
from zero to not less than 130 degrees, with pain shown with 
range of motion testing but with no objective evidence of 
instability.

2.  During the entire pendency of this appeal, the veteran's 
left knee disability has been productive of range of motion 
from zero to not less than 130 degrees, with pain shown with 
range of motion testing but with no objective evidence of 
instability.


CONCLUSIONS OF LAW

1.  The criteria for a separate initial evaluation of 10 
percent for retropatellar pain syndrome with degenerative 
joint disease of the right knee for the period from September 
1, 2000 until September 1, 2001 have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.14, 4.40, 4.45, 4.71a 
(Diagnostic Codes 5010 and 5260) (2007).

2.  The criteria for a separate initial evaluation of 10 
percent for retropatellar pain syndrome with degenerative 
joint disease of the left knee for the period from September 
1, 2000 until September 1, 2001 have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.14, 4.40, 4.45, 4.71a 
(Diagnostic Code 5260) (2007).

3.  The criteria for an evaluation in excess of 10 percent 
for retropatellar pain syndrome with degenerative joint 
disease of the right knee for the period beginning on 
September 1, 2001 have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a (Diagnostic Codes 5010 
and 5260) (2007).

4.  The criteria for an evaluation in excess of 10 percent 
for retropatellar pain syndrome with degenerative joint 
disease of the left knee for the period beginning on 
September 1, 2001 have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a (Diagnostic Code 5260) 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
November 2001, concerning the initial service connection 
claims.  Following the grant of service connection, and in 
regard to the increased evaluation claims, further VCAA 
letters were issued in March 2003 and September 2006.  
Particularly as this case was most recently readjudicated in 
a November 2007 Supplemental Statement of the Case, the case 
raises no procedural concerns in view of the Mayfield line of 
decisions.  See also VAOPGCPREC 8-2003 (Dec. 22, 2003) 
(concerning notification and adjudication requirements for 
such "downstream" issues as an initial evaluation claim).  

As this case concerns the propriety of initial evaluations, 
rather than claimed increases in existing evaluations, it is 
readily distinguishable from the type of situation addressed 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In that 
case, the Court required specific notification duties in 
increased evaluation cases, where a worsening had been 
alleged.  The Court stressed the difference between the two 
types of claims, noting that an increased compensation claim 
centers primarily on evaluating the worsening of a disability 
that is already service connected, whereas in an initial 
claim for disability compensation, the evaluation of the 
claim is generally focused on substantiating service 
connection by evidence of an in-service incident, a current 
disability, and a nexus between the two.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in the September 2006 
VCAA letter.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board also notes that the veteran has been afforded four 
comprehensive VA examinations in conjunction with this 
appeal, addressing the disorders at issue.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  
Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In the appealed March 2002 rating decision, the RO granted 
service connection for degenerative joint disease with 
retropatellar pain syndrome of both knees in view of in-
service treatment for knee pain and MRI findings of 
degenerative joint disease of the knees.  At that time, the 
RO granted a single 10 percent evaluation as of September 1, 
2000.  As noted above, the RO has since assigned separate 10 
percent evaluations for both knees, but only as of September 
1, 2001.

The RO has evaluated the veteran's right knee disorder under 
both 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5260, while 
the left knee disorder has been evaluated only under 
Diagnostic Code 5260.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma and substantiated by x-ray findings is rated as 
degenerative arthritis under Diagnostic Code 5003.  Under 
this section, degenerative arthritis established by x-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved (Diagnostic Code 5200, etc.).  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  
Diagnostic Code 5003 also allows for evaluation in cases 
where there is an absence of limitation of motion.  With x-
ray evidence of involvement of two or more major joins or two 
or more minor joint groups, a 10 percent evaluation is 
warranted.  With x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, a 20 percent 
evaluation is assigned.  

Diagnostic Code 5260 concerns limitation of flexion of the 
leg.  A noncompensable (zero percent evaluation) is assigned 
for flexion limited to 60 degrees.  Flexion limited to 45 
degrees warrants a 10 percent evaluation.  In cases of 
flexion limited to 30 degrees, a 20 percent evaluation is in 
order.  A 30 percent evaluation is warranted for flexion 
limited to 15 degrees.

A review of the claims file reflects a largely consistent 
disability picture of both knees during the pendency of this 
appeal.  VA examination reports from February 2002, May 2003, 
December 2005, and February 2007 indicate consistently full 
extension and flexion not limited to less than 130 degrees 
(in May 2003, on passive testing).  The veteran has exhibited 
pain on motion of the knees; the February 2007 VA examination 
revealed pain from 100 degrees, and the examiner noted 
additional limitation upon repetitive flexion.  The overall 
knee disability was noted to have significant occupational 
effects, with lack of stamina, weakness, or fatigue.  Other 
notable symptoms included bilateral crepitus and locking on 
the left.

Under 38 C.F.R. § 4.71a, Plate II, normal range of motion of 
the knee encompasses extension to zero degrees and flexion to 
140 degrees.  In this case, the combination of nearly normal 
range of motion of both the right and left knees and findings 
of pain beyond 100 degrees of flexion and occupational 
effects equates to the criteria for a 10 percent, but not 
more, under Diagnostic Code 5260, taking into account VA's 
requirements under DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1996) and 38 C.F.R. §§ 4.40 and 4.45 to consider such 
symptoms as painful motion, functional loss due to pain, and 
weakness in rating a musculoskeletal disability.  

Of substantial concern to the Board, however, is the fact 
that a single evaluation was assigned for a bilateral knee 
disorder from September 1, 2000 until September 1, 2001.  The 
case at hand does not fall into the class of disability 
evaluations addressed by 38 C.F.R. § 4.14, which indicates 
that the evaluation of the same manifestation under different 
diagnoses is to be avoided.  Here, different joints are 
involved.  The Board notes that, unlike certain diagnostic 
codes (e.g., Diagnostic Codes 5272 (flatfoot) and 5278 (claw 
foot)), Diagnostic Code 5260 does not contemplate both 
unilateral and bilateral disorders.  Rather, separate 
evaluations are warranted for both right and left knee 
disorders for the period from September 1, 2000 until 
September 1, 2001.  See 38 C.F.R. § 4.1.  The consequence of 
this action is that separate 10 percent evaluations for both 
knees will be effectuated for the entire pendency of this 
appeal.

Beyond these questions, for both knee disorders, the Board 
has considered whether there exists any other basis for 
increased evaluations.  However, there is no evidence of 
ankylosis (Diagnostic Code 5256); dislocated semilunar 
cartilage, with frequent episodes of "locking," pain, and 
effusion into the joint (20 percent under Diagnostic Code 
5258); or extension limited to 15 degrees (20 percent under 
Diagnostic Code 5261).  Accordingly, there exists no other 
basis for higher initial evaluations for the service-
connected knee disorders.

As noted above, the evidence of record indicates degenerative 
changes of both knees, and the report of the December 2005 VA 
examination contains a notation from the examiner that the 
veteran had episodes of dislocation or subluxation daily or 
more often, although this appears to be in the "medical 
history" portion of the report.  As such, the Board, in its 
August 2006 remand, included instructions to determine on 
examination whether there was objective evidence of 
instability.  In the report of the February 2007 VA 
examination, however, the examiner specifically noted that 
there was no instability of either knee.  Accordingly, there 
is no basis for the assignment of separate evaluations for 
instability and arthritis.  See VAOPGCPREC 23-97 (July 1, 
1997); see also VAOPGCPREC 9-98 (August 14, 1998).  

Moreover, there is no basis for separate evaluations for 
flexion and extension, as the veteran does not have 
sufficient limitation of extension (5 degrees) for a zero 
percent evaluation under Diagnostic Code 5261.  See 
VAOPGCPREC 9-2004 (Sept. 17, 2004).  

Finally, the veteran has submitted no evidence showing that 
these disorders have markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluations, and there is also no indication that these 
disorders have necessitated frequent, or indeed any, periods 
of hospitalization during the pendency of this appeal.  As 
such, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Overall, the Board has concluded that separate 10 percent 
evaluations for retropatellar pain syndrome with degenerative 
joint disease are warranted for the period from September 1, 
2000 until September 1, 2001.  However, initial evaluations 
in excess of 10 percent for both knee disorders are not 
warranted.  This determination thus constitutes a partial 
grant and partial denial of the benefits sought on appeal.  
38 C.F.R. § 4.7.




ORDER

Entitlement to a separate initial evaluation of 10 percent 
for retropatellar pain syndrome with degenerative joint 
disease of the right knee for the period from September 1, 
2000 until September 1, 2001 is granted, subject to the laws 
and regulations governing the payment of monetary benefits.

Entitlement to a separate initial evaluation of 10 percent 
for retropatellar pain syndrome with degenerative joint 
disease of the left knee for the period from September 1, 
2000 until September 1, 2001 is granted, subject to the laws 
and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent beginning on 
September 1, 2001 for retropatellar pain syndrome with 
degenerative joint disease of the right knee is denied.

Entitlement to a rating in excess of 10 percent beginning on 
September 1, 2001 for retropatellar pain syndrome with 
degenerative joint disease of the left knee is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


